Name: Council Regulation (EEC) No 4016/88 of 21 December 1988 amending Regulation (EEC) No 1180/77 on imports into the Community of certain agricultural products originating in Turkey
 Type: Regulation
 Subject Matter: processed agricultural produce;  Europe
 Date Published: nan

 27 . 12 . 88 Official Journal of the European Communities No L 358 / 3 COUNCIL REGULATION (EEC) No 4016/ 88 of 21 December 1988 amending Regulation (EEC) No 1180 /77 on imports into the Community of certain agricultural products originating in Turkey THE COUNCIL OF THE EUROPEAN COMMUNITIES , Whereas the Contracting Parties have agreed, by an exchange of letters , to fix the additional amount in question at 10,88 ECU per 100 kilograms for the period 1 November 1987 to 31 December 1990 ; Whereas Article 9 of Regulation (EEC) No 1180/ 77 should accordingly be amended, Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , HAS ADOPTED THIS REGULATION: Whereas Annex IV to Council Decision No 1 / 77 of the EEC Turkey Association Council of 17 May 1977 on new concessions for imports of Turkish agricultural products into the Community stipulates that the additional amount , if any , to be deducted from the levy on imports into the Community of untreated olive oil falling within CN codes 1509 10 10, 1509 10 90 and 1510 00 10 and originating in Turkey, is to be fixed for each year of application by an Exchange of Letters between the Community and Turkey; Article 1 Article 9 ( 1 ) ( b ) of Regulation (EEC) no 1180 / 77 is hereby replaced by the following : '(b ) an amount equal to the special export charge imposed by Turkey on such oil within a limit of 10,88 ECU per 100 kilograms, that amount being increased from 1 November 1987 to 31 December 1990 by 10,88 ECU per 100 kilograms'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Whereas Regulation (EEC) No 1180/77 (*), as last amended by Regulation (EEC) No 800 / 87 ( 2 ), implemented the abovementioned Decision , in particular as regards olive oil ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1988 . For the Council The President V. PAPANDREOU (&gt;) OJ No L 142 , 9 . 6 . 1977 , p . 10 . ( 2 ) OJ No L 78 , 21 . 3 . 1987 , p . 13 .